UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5116


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HARVEY D. THOMAS, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:10-cr-00069-JRS-1)


Submitted:   May 16, 2011                       Decided:   May 23, 2011


Before WYNN and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David R. Lett, Richmond,      Virginia, for Appellant.   Neil H.
MacBride, United  States      Attorney,  Jessica  Aber Brumberg,
Assistant United States       Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Appellant        Harvey          D.       Thomas,       III     challenges          his

conviction for distribution of cocaine in violation of 21 U.S.C.

§ 841(a)(1) (2006). *           He raises two arguments on appeal.                              First,

he maintains the district court abused its discretion when it

allowed       the   Government        to        use      leading       questions         on    direct

examination.           Second, he contends that, absent the testimony

wrongly       elicited     by       its    leading              questions,        the    Government

adduced       insufficient          evidence               at     trial      to     support        his

conviction.         For the following reasons, we affirm the district

court’s judgment.

               We   review      a    district              court’s      rulings         on     leading

questions for a clear abuse of discretion and will not overturn

such       decisions    absent       prejudice             or     clear   injustice           to   the

litigant.       United States v. Durham, 319 F.2d 590, 592 (4th Cir.

1963).       Federal Rule of Evidence 611(a) gives broad discretion

to   the     district     court       to    control              the   “mode      and    order”     of

interrogating          witnesses          and        the        presentation       of        evidence.

Subsection (c) of Rule 611 states that leading questions should

       *
       Although Thomas’ statement of the issues references the
sufficiency of the evidence to “sustain convictions for all six
alleged distribution offenses,” the argument in his brief only
discusses the September 9, 2009, controlled buy.    Accordingly,
we conclude he abandoned any argument related to the sufficiency
of the evidence supporting his other five convictions.       See
Federal Rule of Appellate Procedure 28(a)(9)(A).



                                                     2
not be used on direct examination except as necessary to develop

the witness’ testimony.             See Fed. R. Evid. 611(c).              The Advisory

Committee Notes to subsection (c) give great deference to the

trial    judge:     “The     matter    clearly    falls         within    the     area    of

control by the judge over the mode and order of interrogation

and     presentation        and    accordingly       is    phrased       in     words     of

suggestion rather than command.”

            Given the high degree of deference this court must

allow a district court under Fed. R. Evid. 611, we conclude

Thomas     has     failed     to    demonstrate      reversible          error    in     the

district court’s evidentiary rulings.                  Given this conclusion, it

follows     that    Thomas’        challenge    to     the      sufficiency       of     the

evidence supporting his conviction fails.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions        are    adequately    presented        in     the     materials

before    the    court      and    argument    would      not    aid   the     decisional

process.



                                                                                  AFFIRMED




                                          3